This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 NEW MEXICO TAXATION AND
 3 REVENUE DEPARTMENT,

 4          Plaintiff-Appellant,

 5 v.                                                                                   NO. 33,935

 6 EXERPLAY, INC.,

 7          Defendant-Appellee.

 8 APPEAL FROM THE TAXATION AND REVENUE DEPARTMENT
 9 Dee Dee Hoxie, Hearing Officer

10 Gary K. King, Attorney General
11 Peter Breen, Special Assistant Attorney General
12 Santa Fe, NM

13 for Appellant

14   Ray Jecklin
15   Exerplay, Inc.
16   Tiempo Payroll
17   Rio Rancho, NM

18 Exerplay, Inc.
19 Cedar Crest, NM

20 Pro Se Appellees
1                            MEMORANDUM OPINION

2 VANZI, Judge.

3   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

4 summary disposition. No memorandum opposing summary reversal has been filed and

5 the time for doing so has expired.

6   {2}   REVERSED.

7   {3}   IT IS SO ORDERED.

8                                         __________________________________
9                                         LINDA M. VANZI, Judge

10 WE CONCUR:



11 _________________________________
12 RODERICK T. KENNEDY, Chief Judge



13 _________________________________
14 J. MILES HANISEE, Judge




                                             2